DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:
The phrase “the ink” in line 3 of claim 1, line 2 of claim 2, line 1 of claim 3, line 1 of claim 5, line 1 of claim 7, line 2 of claim 7, line 1 of claim 10 and line 2 of claim 14 should be changed to the phrase “the inkjet ink”.
The phrase “An inkjet ink” in in line 1 of claim 2, line 1 of claim 3, line 1 of claim 4, line 1 of claim 5, line 1 of claim 6, line 1 of claim 7, line 1 of claim 8, line 1 of claim 9 and line 1 of claim 10 should be changed to the phrase “The inkjet ink”.
The phrase “at least one of the inks in the set” in line 1 of claim 11 should be changed to the phrase “at least one inkjet ink in the inkjet ink set”.
The phrase “the inkjet ink” in line 1 of claim 12 and line 1 of claim 14 should be changed to the phrase “the inkjet ink as claimed in claim 1”.
The phrase “claim 1” in line 1 of claim 12 should be changed to the phrase “claim 11”.
The phrase “the ink” in line 1 of claim 13 should be changed to the phrase “the inkjet ink as claimed in claim 1”.
The phrase “A method” in line 1 of claim 15 should be changed to the phrase “The method”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation at least one of the inks in the set, and the claim also recites preferably all of the inks in the set which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al (US 2012/0003435).

Regarding claim 1, Kameyama discloses an active energy ray curable inkjet ink composition comprising N-vinylcaprolactam having a content of 10% by weight to 35% by weight (paragraph [0021]), a monofunctional monomer other than N-vinylcaprolactam, isobornyl acrylate and lauryl acrylate comprising 2-phenoxyethyl acrylate (paragraph [0023]), wherein the monofunctional monomer other than N-vinylcaprolactam, isobornyl acrylate and lauryl acrylate has a content of 5% to 60% by weight (paragraphs [0024]), 15% by weight to 75% by weight of at least one polymerizable bifunctional monomer selected from the group consisting of dipropylene glycol diacrylate and 1,9-nonanediol diacrylate (paragraph [0015]), a photoradical polymerization initiator (paragraph [0053]) and a coloring component (paragraph [0036]).
The 1,9-nonanediol diacrylate reads on the claimed C8-12 alkane diol di(meth)acrylate. The photoradical polymerization initiator reads on the claimed radical photoinitiator. The coloring component reads on the claimed colorant.
The amount of polymerizable bifunctional monomer of 1,9-nonanediol diacrylate overlaps the claimed amount of C8-12 alkane diol di(meth)acrylate.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have satisfactory ink spread on coated paper (paragraph [0017] of Kameyama). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, Kameyama discloses the active energy ray curable inkjet ink composition comprising an example where 1,9-nonaediol diacrylate is the only polymerizable bifunctional monomer (Table 1; Example 3).
The example where 1,9-nonaediol diacrylate is the only polymerizable bifunctional monomer reads on the claimed C8-12 alkane diol di(meth)acrylate being the sole difunctional monomer present in the inkjet ink.

Regarding claim 3, Kameyama discloses the active energy ray curable inkjet ink composition comprising an example where 1,9-nonaediol diacrylate is the only polymerizable bifunctional monomer (Table 1; Example 3).
The example where 1,9-nonaediol diacrylate is the only polymerizable bifunctional monomer reads on the claimed inkjet ink being substantially free of multifunctional monomers.

Regarding claim 5, Kameyama discloses the active energy ray curable inkjet ink composition comprising isobornyl acrylate and/or lauryl acrylate (paragraph [0022]).
The isobornyl acrylate reads on the claimed second cyclic monofunctional (meth)acrylate monomer.

Regarding claim 6, Kameyama discloses the active energy ray curable inkjet ink composition comprising isobornyl acrylate and/or lauryl acrylate (paragraph [0022]).
The isobornyl acrylate reads on the claimed second cyclic monofunctional (meth)acrylate monomer.

Regarding claim 7, Kameyama discloses the active energy ray curable inkjet ink composition comprising the content of isobornyl acrylate and/or lauryl acrylate being 5% by weight to 25% by weight (paragraph [0022]).

Regarding claim 8, Kameyama discloses the active energy ray curable inkjet ink composition comprising N-vinylcaprolactam having a content of 10% by weight to 35% by weight (paragraph [0021]), a monofunctional monomer other than N-vinylcaprolactam, isobornyl acrylate and lauryl acrylate comprising 2-phenoxyethyl acrylate (paragraph [0023]) and wherein the monofunctional monomer other than N-vinylcaprolactam, isobornyl acrylate and lauryl acrylate has a content of 5% to 60% by weight (paragraphs [0024]).
The ratio of N-vinylcaprolactam to 2-phenoxyethylacrylate is 1/6 (10%/60%) to 7 (35%/5%). This ratio overlaps the claimed ratio of NVC to PEA.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have excellent thick film curability and adhesiveness (paragraphs [0021] and [0024] of Kameyama). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 9, Kameyama discloses the active energy ray curable inkjet ink composition comprising an example where the coloring component is a pigment dispersion (Table 1; Example 3).
The pigment dispersion reads on the claimed colorant being a dispersed pigment.

Regarding claim 10, Kameyama discloses the active energy ray curable inkjet ink composition comprising an example where water and volatile organic solvents are not present (Table 1; Example 3).

Regarding claim 13, Kameyama discloses a printed product comprising an inkjet ink printed on coated paper (paragraph [0062]).

Regarding claim 14, Kameyama discloses a method comprising printing an inkjet ink onto coated paper followed by heating and curing of the inkjet ink (paragraph [0062]).

Claims 4, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al (US 2012/0003435) in view of Hayata et al (US 2011/0169902).

Kameyama is relied upon as described above.

Regarding claim 4, Kameyama does not appear to explicitly disclose the active energy ray curable inkjet ink composition comprising the C8-12 alkane diol di(meth)acrylate being 1,10-decanediol diacrylate.

However, Hayata discloses an inkjet ink composition comprising nonanediol diacrylate and decanediol diacrylate (paragraph [0025]).

It would have been obvious to one of ordinary skill in the art having the teachings of Kameyama and Hayata before him or her, to modify the inkjet ink of Kameyama to include the decanediol diacrylate of Hayata for the nonanediol diacrylate of Kameyama because having the required decanediol diacrylate provides the desired surface gloss (paragraph [0022] of Hayata).

Regarding claim 11, Kameyama does not appear to explicitly disclose the active energy ray curable inkjet ink composition being at least one ink in an ink set.

However, Hayata discloses an inkjet ink composition comprising an inkjet ink set comprising at least one inkjet ink composition in combination with five dark ink compositions of yellow, cyan, magenta, black and white (paragraph [0152]).

It would have been obvious to one of ordinary skill in the art having the teachings of Kameyama and Hayata before him or her, to modify the inkjet ink of Kameyama to include the teaching of using an ink in an ink set of Hayata for the inkjet ink of Kameyama because having the required inkjet ink as part of an ink set allows for a full color image to be obtained (paragraph [0152] of Hayata).

Regarding claim 15, Kameyama does not appear to explicitly disclose the method comprising substrate having a surface energy of 25-50 mN/m.

However, Hayata discloses an inkjet ink composition being printed on a support of PET (paragraph [0127]).
PET has a surface energy of 25-50 mN/m as state in pg. 9 of Applicant’s Specification.

It would have been obvious to one of ordinary skill in the art having the teachings of Kameyama and Hayata before him or her, to modify the inkjet ink of Kameyama to include the PET substrate of Hayata for the substrate of Kameyama because having the required PET substrate allows for an image on a non-absorbing recording medium to be obtained.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al (US 2012/0003435) in view of Shimohara (US 2010/0240825).

Kameyama is relied upon as described above.

Regarding claim 12, Kameyama does not appear to explicitly disclose the active energy ray curable inkjet ink composition being contained in a cartridge.

However, Shimomura discloses an inkjet recording ink being contained in a cartridge (paragraph [0010]).

It would have been obvious to one of ordinary skill in the art having the teachings of Kameyama and Shimomura before him or her, to modify the inkjet ink of Kameyama to include the cartridge for the inkjet ink of Kameyama because having the required cartridge provides heating of an inkjet recording ink so as to have reduced viscosity during jetting and cooling of the inkjet recording ink in the cartridge during storage of non-jetting (paragraph [0010] of Shimomura).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785